Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156802                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re Application of CONSUMERS ENERGY                                                              Elizabeth T. Clement,
  COMPANY to Increase Rates.                                                                                          Justices
  _________________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellant,
  v                                                                 SC: 156802
                                                                    COA: 330675
                                                                    MPSC: 00-017735
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
  MICHIGAN CABLE TELECOMMUNICATIONS
  ASSOCIATION, MICHIGAN
  ENVIRONMENTAL COUNCIL, NATURAL
  RESOURCES DEFENSE COUNCIL, and
  HEMLOCK SEMICONDUCTOR
  CORPORATION,
           Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 28, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the case
  of Henderson v Civil Serv Comm (Docket No. 156270) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2018
           p1002
                                                                               Clerk